Order filed, May 8, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-19-00346-CV
                                 ____________

MEMORIAL CITY MALL, LP; MEMORIAL CITY MALL, GP, LLC; AND
        METRO NATIONAL CORPORATION, Appellant

                                         V.

         BERRYHILL HOT TAMALES CORPORATION, Appellee


                    On Appeal from the 333rd District Court
                              Harris County, Texas
                       Trial Court Cause No. 2019-12461


                                      ORDER

      The reporter’s record in this case was due May 6, 2019. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Michelle Miller Ognanovich, the official court reporter, to file
the record in this appeal within 10 days of the date of this order.


                                   PER CURIAM